DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 12-14, 18, 20-21, 23-24, 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. 2013/0293530 hereinafter Perez) in view of Merrell et al. (U.S. 2002/0010734 hereinafter Merrell) in further view of Fang et al. (U.S. 2020/0111261 hereinafter Fang).
	As Claim 1, Perez teaches a computer-implemented method comprising: 
obtaining an image of a physical real-world product for sale, (Perez (¶0143 line 3-7, fig. 14 item 1406, ¶0155 line 3-5, fig. 23 item 2302), (a physical items) objects are identified in the wearer view. Wearer’s gaze fixes on a sofa for sale in a furniture store); 
generating an augmented reality (AR) scene comprising both: (1) computer-generated scenery including the virtual content of the particular virtual scene associated with the particular 3D model that was selected (Perez (¶0159 line 11-14), object is selected for presenting in the user living room) 
instructing the device to display the AR scene (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).  
Perez may not explicitly disclose while Merrell teaches:
determining an identity of the physical real-world product (Merrell (¶0074 line 3-8, ¶0077 line 2-14), object is identified. Clearance criteria determines the location of object placement);
obtaining an indication of a plurality of different virtual scenes, each associated with a respective different three-dimensional (3D) model (Merrell (¶0056 line 4-7, fig. 1B), system provides assistance in arrange the furniture of room by displaying various alternate views), each for generating respective different virtual content (Merrell (¶0056 line 4-7, ¶0065 line 2-4, fig. 2B item 206), alternative configuration is displayed at step 206), and each associated with at least one of the user and the physical real-world product (Merrell (¶0056 line 4-7, fig. 1B, ¶0060 line 2-8, fig. 2A item 254), system provides assistance in arrange the furniture of room by displaying various alternate views. User choose furniture for placement), and wherein at least one of the virtual scenes is recommended based on the identity of the physical real-world product (Merrell (¶0074 line 3-8, ¶0077 line 2-14), object is identified. Clearance criteria determines the location of object placement); 
receiving a selection of a particular virtual scenes associated with a particular 3D model of the plurality of different 3D models (Merrell (¶0065 line 2-4, fig. 2B item 208), user picks a new configuration);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify room selection UI of Perez instead be a room selection UI taught by Merrell, with a reasonable expectation of success. The motivation would be to “assist[s] furniture placement by providing preferred suggestions based on interior design and other guidelines” (Merrell (¶0010)).
	Perez in view of Merrell may not explicitly disclose while Fang teaches:
the image having been captured by a device associated with a user (Fang (¶0054 line 2-22), object is extracted from live view with background removed)
and (2) at least a portion of the image of the physical real-world product (Fang (¶0059 line 1-15, fig. 5 item 506), capture image of the object is used to generated 2D/3D model. The model is then rendered as part of the environment); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify object model of Perez in view of Merrell instead be a object model generator taught by Fang, with a reasonable expectation of success. The motivation would be to offer a simple and easy method for “non-modal end to end AR/VR experience in an online marketplace” (Fang (¶0008 line 8-12)).

	As Claim 5, besides Claim 1, Perez in view of Merrell in further view of Fang teaches wherein: 
the physical real-world  product is a first product, the method further comprises obtaining an indication of a second product associated with at least one of the user and the first product, and the computer-generated scenery comprises a virtual representation of the second product (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying).  

As Claim 6, besides Claim 1, Perez in view of Merrell in further view of Fang teaches wherein determining identity of the physical real-world  product comprises receiving an indication of the physical real-world product (Perez (¶0156 line 3-8, fig. 24A item 2410, 2302), augmented information 2410 is displayed related to the identified object 2302).  

	As Claim 7, besides Claim 1, Perez in view of Merrell in further view of Fang teaches wherein determining the identity of the physical real-world  product comprises analysing the image (Perez (¶0143 line 3-7, fig. 14 item 1406, ¶0155 line 3-5, fig. 23 item 2302), (a physical items) objects are identified in the wearer view. Wearer’s gaze fixes on a sofa).  

	As Claim 9, besides Claim 1, Perez in view of Merrell in further view of Fang teaches wherein generating the AR scene comprises anchoring the portion of the image to a virtual point in the computer-generated scenery (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).  

	As Claim 10, besides Claim 1, Perez in view of Merrell in further view of Fang teaches further comprising: 
receiving a request to modify the AR scene (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying); 
generating a modified AR scene based on the request (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying); and 
instructing the device to display the modified AR scene (Perez (¶0159 line 1-14, fig. 26), plurality of options are displayed based on the first product. User can select different sofas for displaying).  

	As Claim 12, besides Claim 1, Perez in view of Merrell in further view of Fang teaches wherein obtaining the indication of the plurality of different virtual scenes is obtained using a machine learning model (Perez (¶0125), model data includes 3D modes of wearer homes and other location. Machine loads/learns these models and displays to user).  

	As Claim 13, besides Claim 1, Perez in view of Merrell in further view of Fang teaches wherein generating the AR scene comprises generating the visual content and one or more of audio content and haptic content (Perez (¶0164 line 10-12), a sound is incorporated with the visual content to indicate an advertisement).  

	As Claim 14, Claim 14 is rejected for the same reason(s) as Claim 1.
	As claim 18, Claim 18 is rejected for the same reason(s) as Claim 5.
	As claim 20, Claim 20 is rejected for the same reason(s) as Claim 9.
	As claim 21, Claim 21 is rejected for the same reason(s) as Claim 10.
	As claim 23, Claim 23 is rejected for the same reason(s) as Claim 12.
	As claim 24, Claim 24 is rejected for the same reason(s) as Claim 13.

As Claim 26, besides Claim 1, Perez and Merrell in view of Fang teaches:
further comprising recommending the at least one of the virtual scenes based on both the identity of the physical real-world product (Merrell (¶0074 line 3-8, ¶0077 line 2-14), object is identified. Clearance criteria determines the location of object placement) and information associated with the user (Perez (¶0158 line 1-9, fig. 25), recognized object is displayed at wearer’s own living room (scenery) based on the user’s selection, on the display device).

As Claim 28, Claim 28 is rejected for the same reasons as Claim 26.

As Claim 29, besides Claim 1, Perez and Merrell in view of Fang teaches wherein the plurality of different virtual scenes are each recommended based on the identity of the physical real-world product (Merrell (¶0056 line 4-7, fig. 1B), system helps arranging the furniture of room by displaying various alternate views. Merrell (¶0074 line 3-8, ¶0077 line 2-14), object is identified. Clearance criteria determines the location of object placement). 

As Claim 30, besides Claim 1, Perez and Merrell in view of Fang teaches wherein at least one of the virtual scenes is recommended based on product information corresponding to the identity of the physical real-world product (Perez (¶0159 line 11-14), object is selected for presenting in the user living room). 

As Claim 31, Claim 31 is rejected for the same reasons as Claim 29.
As Claim 32, Claim 31 is rejected for the same reasons as Claim 30.
Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Merrell in view of Fang in further view of Arrasvuori (U.S. 2008/0071559 hereinafter Arrasvuori).
	As Claim 8, besides Claim 1, Perez in view of Merrell in further view of Fang may not explicitly disclose while Arrasvuori teaches wherein generating the AR scene comprises: 
determining the dimensions of the physical real-world product (Arrasvuori (¶0043 line 21-27), dimension of the objects are already known), and 
scaling the computer-generated scenery relative to the dimensions of the physical real-world product (Arrasvuori (¶0043 line 21-27), scale of the scene is determined based on the size of the object).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an augmented reality system of Perez in view of Merrell in further view of Fang instead be an augmented reality system taught by Arrasvuori, with a reasonable expectation of success. The motivation would be to allow system to quickly “calculate the correct scales and perspective of the scene based on the image alone” (Arrasvuori (¶0043 line 2-4)).

	As Claim 19, Claim 19 is rejected for the same reason(s) as claim 8.

Claim 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Merrell in view of Fang in further view of Black et al. (U.S. 2017/0262154 hereinafter Black).
	As Claim 11, besides Claim 1, Perez in view of Merrell in further view of Fang may not explicitly disclose while Black teaches wherein the image is a first image, the physical item is a first physical item, the device is a first device and the user is a first user, the method further comprising: 
obtaining a second image of a second physical item, the second image having been captured by a second device associated with a second user (Black (¶0085 line 1-7 and 13-20, ¶0087 line 2-6), user make a gesture to enter content to the virtual scene), wherein the AR scene further comprises a virtual representation of the second physical item (Black (¶0088 line 1-8), tag data is displayed in the scene on HMD 404A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an augmented reality system of Perez in view of Merrell in further view of Fang instead be an augmented reality system taught by Black, with a reasonable expectation of success. The motivation would be to allow system to “help[s] the users in making a better determination whether to buy a real item represented by a virtual item” (Black (¶0019 line 4-5)).

As Claim 22, Claim 22 is rejected for the same reason(s) as claim 11.
Response to Arguments
Claim Rejections – 35 U.S.C. §103:
	As Claim 1 and 14, Applicants argue that cited references (Perez, Ebersole, Fang and Born) do not disclose “determining an identity of the physical real-world product … based on the identity of the physical real-world product” (sixth paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    140
    631
    media_image1.png
    Greyscale

	Applicants’ argument are moot because new reference Merrell teaches the limitation(s).
	Other Claims are not allowable for the same reason(s) above.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osher et al. (U.S. 2014/0278274, ¶0033) teaches to provide optimal furniture arrangements based on floor plan and selected furniture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143